Opinion by
Keefe, J.
At the trial several witnesses for the petitioner testified, as well as the United States examiner who testified in behalf of the Government. It appeared that a trial lot of five casks of neatsfoot oil sent on consignment was imported to be sold on commission. From the evidence presented the court was satisfied that in entering the merchandise the petitioner as well as the broker was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.